     Case 7:18-cr-00876-KMK Document ;j4-.1                i--11eu .1..1.,v""t1£.u   , ....~ ....   ~   -· -
       Case 7:18-cr-00876-KMK Document 35 Filed 11/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       X


UNITED STATES OF AMERICA,

             -    V   -                                       ORDER
                                                              18 Cr. 876 (KMK)
WANDA RUIZ,

                          Defendant.

             -    -   -    -   -   -   -   -   -   -   X




             KENNETH M. KARAS, U.S.D.J.

             WHEREAS WANDA RUIZ has indicated her intent to enter a

guilty plea in this matter;

                 WHEREAS the ongoing COVID-19 pandemic necessitates

that the change-of-plea hearing in this case take place

 remotely;

                 WHEREAS the CARES Act and findings made by the

 Judicial Conference of the United States and Chief Judge Colleen

McMahon of the Southern District of New York allow for guilty

 pleas to be taken by phone or video, subject to certain findings

 made by the District Judge;

                 THE COURT HEREBY FINDS that, for the reasons set forth

 in the parties' joint application dated November 4, 2020, the

 change-of-plea hearing in this case cannot be further delayed
         Case 7:18-cr-00876-KMK Document ;:s4-i t-11eu   .1..1.1v<-+1Lu   ra~c;   L..   v,   L..

         Case 7:18-cr-00876-KMK Document 35 Filed 11/04/20 Page 2 of 2



without serious harm to the interests of justice.



Dated:        White Plains, New York
              November 4, 2020


SO O R D E R E D : ~ ~




              HONORABLE KENNETH M. KARAS
              United States District Judge
              Southern District of New York
